Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT




This Agreement is made and entered into as of February 27, 2017 between Crown
Imports LLC, a Delaware limited liability company (“Crown”), Constellation
Brands, Inc., a Delaware corporation (“Constellation”), and William F. Hackett
(“Executive”).


Executive is party to an employment agreement dated June 17, 2013 by and between
Constellation and Crown (the “Original Agreement”).


Executive has contributed substantially to the growth and success of Crown,
which is an indirect, wholly-owned subsidiary of Constellation.


Accordingly, Crown and Constellation desire to retain Executive’s services as
set forth in the Agreement and to provide the necessary consideration to assure
such services.


Crown and Executive therefore agree as follows:


1.    Employment. Effective as of March 1, 2017 (the “Effective Date”), Crown
shall employ Executive as the Chairman of Constellation’s Beer Division or in
such other senior executive position with Constellation or its affiliates as
Crown or Constellation and Executive shall mutually agree upon. Executive hereby
accepts the employment specified herein, agrees to perform, in good faith, the
duties, consistent with his position, to abide by the terms and conditions
described in this Agreement and to devote his full working time and best efforts
to Crown and its affiliates. (As used in this Agreement, the phrases “Crown and
its affiliates” and “Crown or any affiliate of Crown” shall include
Constellation and its affiliates”.) Crown and Executive reasonably anticipate
that the level of services provided by Executive during the term of this
Agreement will be 50 percent or more of the average level of bona fide services
provided by Executive during the immediately preceding 36–month period. These
obligations shall not restrict Executive from engaging in customary activities
as a consultant, director, trustee or similar position of other business or
not-for-profit organizations so long as such activities are disclosed in writing
in accordance with Constellation’s Code of Business Conduct and Ethics, and, in
the reasonable opinion of Constellation or its Board of Directors, do not
materially interfere with the performance of Executive’s responsibilities under
this Agreement or create a real or apparent conflict of interests.


2.    Term and Termination. The term of this Agreement shall commence on the
Effective Date and shall expire on February 28, 2019; provided, however, that
either Executive or Crown may terminate this Agreement at any time by giving the
other party at least 90 days advance written notice; and provided further, that
such advance written notice is not required in the event of a For Cause
Termination or a Good Reason Termination.


3.    Compensation. Commencing March 1, 2017, Crown shall pay Executive a base
salary at the rate of $354,000 per year (“Base Salary”). During the term of
Executive’s employment following February 28, 2018, the Human Resources
Committee of the Board of Constellation or its delegate may adjust Executive’s
Base Salary upward or downward in such amounts as it determines in its sole
discretion. Such Base Salary shall be payable in accordance with Crown’s
standard payroll practices for senior executives. Crown may pay Executive a
bonus in such amount and at such time or times as the Human Resources Committee
of the Board or its delegate shall determine. (Executive and Crown acknowledge
that, for so long as Executive serves as an “executive officer” of
Constellation, the Human Resources Committee of the Board of Constellation is
responsible for annually reviewing and, as




--------------------------------------------------------------------------------





appropriate, approving or recommending that the Board of Constellation approve
each element of Executive’s compensation, including salary, bonus, benefits and
perquisites.)


4.    Reimbursement for Expenses/Benefits. Executive shall be expected to incur
various reasonable business expenses customarily incurred by persons holding
like positions, including but not limited to traveling, entertainment and
similar expenses incurred for the benefit of Crown or Constellation. Crown shall
reimburse Executive for such expenses from time to time, at Executive’s request,
and Executive shall account to Crown for such expenses. Executive shall
participate in such benefit plans that are generally made available to all
executives of Constellation.


5.    Definitions.


“Board” or “Board of Directors” means the Board of Directors of Crown Imports
LLC or Constellation Brands, Inc., as the context dictates.


“COBRA” means the continuation of health care rules of Part 6 of Title I of the
Employee Retirement Income Security Act of 1974, as amended.


“Code” means the Internal Revenue Code of 1986, as amended.


“For Cause Termination” means Crown terminates Executive for (1) any
intentional, non-incidental misappropriation of funds or property of
Constellation by Executive; (2) unreasonable (and persistent) neglect or refusal
by Executive to perform his duties as provided in Section 1 hereof and which he
does not remedy within thirty days after receipt of written notice from Crown or
Constellation; (3) the material breach by Executive of any provision of Sections
7 or 9 which he does not remedy within thirty days after receipt of written
notice from Crown or Constellation; or (4) conviction of Executive of a felony.


“Good Reason Termination” means Executive terminates his employment under this
Agreement for “good reason” upon 30 days’ notice to Crown and Constellation
given within 90 days following the occurrence of any of the following events
without his consent, each of which shall constitute a “good reason” for such
termination; provided that the following events shall not constitute “good
reason” if the event is remedied by Crown or Constellation within 30 days after
receipt of notice given by Executive to Crown and Constellation specifying the
event:


(a)    Crown or Constellation acts to materially reduce Executive’s employment
band or materially reduce Executive’s duties and responsibilities;


(b)    Crown or Constellation materially breaches this Agreement.


6.    Consequence of Termination or Expiration of Agreement. If (i) Executive
voluntarily ceases employment with Crown and its affiliates, quits or terminates
this Agreement for any reason, or (ii) Crown terminates the employment of
Executive or terminates this Agreement for any reason, then Executive’s rights
and Crown’s and Constellation’s obligations hereunder shall forthwith terminate
except that Executive shall be paid, as soon as administratively practicable
after the termination date, all earned but unpaid base salary, accrued paid time
off and accrued but unreimbursed expenses required to be reimbursed under this
Agreement. Executive expressly acknowledges that, unless the President and Chief
Executive Officer of Constellation expressly determines otherwise, Executive
will not be eligible for severance under this Agreement or any other arrangement
maintained by Crown or Constellation upon


- 2 -



--------------------------------------------------------------------------------





termination of this Agreement. This provision shall not alter the otherwise
applicable treatment of Executive under the terms of any of Crown’s or
Constellation’s other compensation or benefit programs (e.g., Annual Management
Incentive Plan, Annual Incentive Plan or Long-Term Stock Incentive Plan). Crown
shall provide Executive with the opportunity to purchase continued health care
coverage under Crown’s plans as required by COBRA.


7.    Restrictive Covenant.


(a)    Executive agrees that (i) during the period of his employment hereunder,
and (ii) for a period of two (2) years after he ceases employment, he will not,
without the written consent of Crown and Constellation, seek or obtain a
position with a Competitor (as defined below) in which Executive will use or is
likely to use any confidential information or trade secrets of Crown or its
affiliates, or in which Executive has duties for such Competitor that involve
Competitive Services (as defined below) and that are the same or similar to
those services actually performed by Executive for Crown or its affiliates. The
parties agree that Executive may continue service on any boards of directors on
which he is serving while employed by Crown or its affiliates. If Executive’s
employment is terminated by Executive for a Good Reason Termination or by Crown
or Constellation for any reason other than a For Cause Termination, then neither
Crown nor Constellation will unreasonably withhold such consent provided
Constellation receives information and assurances, satisfactory to
Constellation, regarding Executive’s new position.


(b)    Executive understands and agrees that the relationship between Crown and
its affiliates and each of their respective employees constitutes a valuable
asset of Crown and its affiliates and may not be converted to Executive’s own
use. Accordingly, Executive hereby agrees that (i) during the period of his
employment hereunder and (ii) for a period of twelve months (12) months after he
ceases employment, Executive shall not directly or indirectly, on his own behalf
or on behalf of another person, solicit or induce any employee to terminate his
or her employment relationship with Crown or any affiliate of Crown or to enter
into employment with another person. The foregoing shall not apply to employees
who respond to solicitations of employment directed to the general public or who
seek employment at their own initiative.


(c)    For the purposes of this Section, “Competitive Services” means the
provision of goods or services that are competitive with any goods or services
offered by Constellation or any affiliate of Constellation including, but not
limited to manufacturing, importing, exporting, distributing or selling wine,
beer, liquor or other alcoholic beverages in the United States, Canada, New
Zealand, Italy, and/or Mexico. The parties acknowledge that Crown or its
affiliates may from time to time during the term of this Agreement change or
increase the line of goods or services it provides and its geographic markets,
and Executive agrees that this Agreement shall be deemed to be amended from time
to time to include such different or additional goods, services, and geographic
markets to the definition of “Competitive Services” for purposes of this
Section. “Competitor” means any individual or any entity or enterprise engaged,
wholly or in part, in Competitive Services.


(d)    Executive agrees that, due to his position of trust and confidence, the
restrictions contained in this Section are reasonable, and the benefits
conferred on him in this Agreement, including his compensation, are adequate
consideration, and, since the nature of Crown’s and its affiliates’ collective
business is international in scope, the geographic restriction herein is
reasonable.




- 3 -



--------------------------------------------------------------------------------





(e)    Executive acknowledges that a breach of this Section will cause
irreparable injury and damage, which cannot be reasonably or adequately
compensated by money damages. Accordingly, he acknowledges that the remedies of
injunction and specific performance shall be available in the event of such a
breach, and Crown and Constellation shall be entitled to money damages, costs
and attorneys’ fees, and other legal or equitable remedies, including an
injunction pending trial, without the posting of bond or other security. Any
period of restriction set forth in this Section shall be extended for a period
of time equal to the duration of any breach or violation thereof.


(f)    In the event of Executive’s breach of this Section, in addition to the
injunctive relief described above, Crown’s and Constellation’s remedy shall
include (i) the right to require Executive to account for and pay over to Crown
or Constellation all compensation, profits, monies, accruals, increments or
other benefits derived or received by Executive as the result of any
transactions constituting a breach of the restrictive covenants in this Section,
and (ii) in the case of a breach during the term of Executive’s employment
hereunder, the termination of all compensation otherwise payable to Executive
under Sections 3 and 4 with respect to the period of time after such breach.


(g)     In the event that any provision of this Section is held to be in any
respect an unreasonable restriction, then the court so holding may modify the
terms thereof, including the period of time during which it operates or the
geographic area to which it applies, or effect any other change to the extent
necessary to render this Section enforceable, it being acknowledged by the
parties that the representations and covenants set forth herein are of the
essence of this Agreement.


8.    Limitation on Payments. Notwithstanding anything contained in this
Agreement or any other compensation plan to the contrary, if upon or following a
change in the “ownership or effective control” of Crown or Constellation or in
the “ownership of a substantial portion of the assets” of Crown or Constellation
(each within the meaning of Section 280G of the Code), the tax imposed by
Section 4999 of the Code (the “Excise Tax”) applies to any payments, benefits
and/or amounts received by the Executive pursuant to this Agreement or
otherwise, including, without limitation, any benefits received by the Executive
as a result of any automatic vesting, lapse of restrictions and/or accelerated
target or performance achievement provisions, or otherwise, applicable to
outstanding grants or awards to the Executive under any of Crown’s or
Constellation’s incentive plans, including without limitation, Constellation’s
Long-Term Stock Incentive Plan (collectively, the “Total Payments”), then the
Total Payments shall be reduced so that the maximum amount of the Total Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the Total Payments to be subject to the Excise Tax; provided that such
reduction to the Total Payments shall be made only if the total after-tax
benefit to the Executive is greater after giving effect to such reduction than
if no such reduction had been made. If such a reduction is required, Crown shall
reduce or eliminate the Total Payments by eliminating or reducing payments in a
manner determined by Crown (by the minimum possible amounts) that maximizes the
total value of benefits payable to the Executive until no amount payable to the
Executive will be subject to the Excise Tax.


9.    Trade Secrets and Confidential Information. Executive agrees that unless
duly authorized in writing by Crown, he will neither during his employment by
Crown or its affiliates nor at any time thereafter divulge or use in connection
with any business activity other than that of Crown or its affiliates any trade
secrets or confidential information first acquired by him during and by virtue
of his employment with Crown or its affiliates. Executive acknowledges that this
Agreement does not prohibit Executive


- 4 -



--------------------------------------------------------------------------------





from filing a charge with, communicating with, or participating in any
investigation or proceeding conducted by any federal, state, or local
governmental agency or entity, including the Equal Employment Opportunity
Commission and the Securities and Exchange Commission.


10.    Indemnification. Constellation and its successors and/or assigns will
indemnify, hold harmless, and defend Executive to the fullest extent permitted
by the law of the State of Delaware and the Certificate of Incorporation and
By-Laws of Constellation as in effect on the date of this Agreement with respect
to any claims that may be brought against Executive arising out of any action
taken or not taken by Executive in his capacity as an employee, officer or
director of Crown or Constellation. In addition, Constellation will advance to
Executive reasonable legal fees and expenses, as such fees and expenses are
incurred by Executive, to the fullest extent permitted by law, subject only to
any requirements as are imposed by law. Executive shall not unreasonably
withhold his consent to the settlement of any claim for monetary damages for
which Executive is entitled to full indemnification hereunder. Executive shall
be covered, in respect of his activities as an officer or director of Crown or
Constellation, by any Directors and Officers liability policy or other similar
policies maintained or obtained by Constellation or any of its successors and/or
assigns to the fullest extent permitted by such policies. Notwithstanding
anything to the contrary contained in this Agreement, Executive’s rights under
this Section shall survive the termination date and the expiration or
termination of this Agreement and shall continue without limit for so long as
Executive may be subject to any claims covered by this Section. No amendment to
the Certificate of Incorporation or By-Laws of Constellation after the date of
this Agreement will affect or impair Executive’s rights under this Section even
with respect to any action taken or not taken by Executive after the effective
date of any such amendment.


11.    Notice. Any and all notices referred to herein shall be sufficient if
furnished in writing and sent by registered mail to the parties.


12.    Transferability. The rights, benefits and obligations of Crown or
Constellation under this Agreement shall be transferable, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by or
against, its successors and assigns. Whenever the term “Crown” is used in this
Agreement, such term shall mean and include Crown Imports LLC and its successors
and assigns. Whenever the term “Constellation” is used in this Agreement, such
term shall mean and include Constellation Brands, Inc. and its successors and
assigns. The rights and benefits of Executive under this Agreement shall not be
transferable other than rights to property or compensation that may pass on his
death to his estate or beneficiaries through his will or the laws of descent and
distribution and the terms of any Crown or Constellation compensation or benefit
plan.


13.    Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Agreement which can be
given effect without the invalid or unenforceable provision, and to this end the
provisions of this Agreement are to be severable.


14.    Amendment; Waiver. As of the Effective Date, this Agreement contains the
entire agreement of the parties with respect to the employment of Executive by
Crown and/or its affiliates and upon execution of this Agreement supersedes any
previous agreement with Crown and/or its affiliates (including without
limitation the Original Agreement). No amendment or modification of this
Agreement shall be valid unless evidenced by a written instrument executed by
the parties hereto. No waiver by either party of any breach by the other party
of any provision or conditions of this Agreement shall be deemed a waiver of any
similar or dissimilar provision or condition at the same or any prior or
subsequent time.


- 5 -



--------------------------------------------------------------------------------







15.    Tax Withholding. Crown or Constellation may withhold from any payments
due to Executive hereunder such amounts as Crown or Constellation may determine
are required to be withheld under applicable federal, state and local tax laws.
To the extent that there are no cash payments to withhold upon, Executive shall
promptly remit to Crown or Constellation, as appropriate, cash payments that are
sufficient to cover all applicable withholdings.


16.    Section 409A. The parties intend that benefits under this Agreement are
to be either exempt from, or comply with, the requirements of Section 409A of
the Code, and this Agreement shall be interpreted and administered in accordance
with that intent. If any provision of the Agreement would otherwise conflict
with or frustrate this intent, that provision will be interpreted and deemed
amended so as to avoid the conflict. Neither Crown nor Constellation shall be
responsible for any tax, penalty, interest or similar assessment imposed on
Executive as a consequence of Section 409A of the Code.


17.    Governing Law. This Agreement shall be governed by and construed under
and in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.






[signature page follows]


- 6 -



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first set forth above.




 
By:
/s/ F. Paul Hetterich
 
Name:
F. Paul Hetterich
 
Title:
President, Crown Imports LLC and
Executive Vice President &
President, Beer Division,
Constellation Brands, Inc.







 
 
/s/ William F. Hackett
 
 
William F. Hackett





- 7 -



--------------------------------------------------------------------------------






Exhibit A


FULL AND FINAL RELEASE OF CLAIMS




1.    In consideration of the continued employment and the compensation and
benefits provided for under the Executive Employment Agreement (hereinafter
referred to as the “Employment Agreement”) between CROWN IMPORTS LLC,
CONSTELLATION BRANDS, INC. and WILLIAM F. HACKETT (hereinafter referred to as
“Executive”), which is attached hereto and forms a part of this Full and Final
Release of Claims, on behalf of himself, his heirs, administrators and assigns,
Executive hereby releases and forever discharges Constellation Brands, Inc., its
subsidiaries and affiliates (including without limitation Crown Imports LLC) and
each of its and their respective officers, directors, employees, servants and
agents, and their successors and assigns, (hereinafter collectively referred to
as “Constellation Released Parties”) jointly and severally from any and all
actions, causes of action, contracts and covenants, whether express or implied,
claims and demands for damages, indemnity, costs, attorneys’ fees, interest,
loss or injury of every nature and kind whatsoever arising under any federal,
state, or local law, or the common law, which Executive may heretofore have had,
may now have or may hereinafter have in any way relating to any matter,
including but not limited to, any matter related to Executive’s employment by
Constellation Released Parties and the termination of that employment; provided,
however, nothing in this Full and Final Release of Claims shall release
(i) Executive’s vested benefits under Crown Imports LLC’s or Constellation
Brands, Inc.’s pension plans or rights under any existing stock options or other
equity awards held by Executive, or (ii) any right to indemnification or
advancement of expenses pursuant to Section 10 of the Employment Agreement or
the Certificate of Incorporation or By-laws of Constellation Brands, Inc. (the
items in the foregoing clauses (i) through (iii) are hereinafter referred to as
the “Preserved Rights”).


a.    This Full and Final Release of Claims covers, without limitation, any
claims of discrimination, unlawful retaliation or harassment, or denial of
rights, on the basis of any protected status, characteristic or activity,
including, but not limited to, sex, disability, handicap, race, color, religion,
creed, national origin, ancestry, citizenship, ethnic characteristics, sexual
orientation, marital status, military status, or age (including, without
limitation, any right or claim arising under the Age Discrimination in
Employment Act), need for a leave of absence, or complaint about discrimination,
harassment, or other matter, arising under any state, federal, or local law
(whether statutory or common law), regulation or ordinance which may be
applicable to his employment by Constellation Released Parties. This Full and
Final Release of Claims also covers, without limitation, any claims of wrongful
termination, breach of express or implied contract, breach of implied covenant
of good faith and fair dealing, violation of public policy, intentional or
negligent infliction of emotional distress, defamation, invasion of privacy,
fraud or negligent misrepresentation, intentional or negligent interference with
contractual relations, and any other common law tort. Except to the extent that
they constitute Preserved Rights, this Full and Final Release of Claims also
covers any claims for severance pay, bonus, life insurance, health and medical
insurance, disability benefits, or any other fringe benefit, and claims related
to any other transaction, occurrence, act, or omission or any loss, damage or
injury whatsoever, known or unknown, resulting from any act or omission by or on
the part of Constellation Released Parties, or any of them, committed or omitted
prior to the date of this Full and Final Release of Claims.




A-1

--------------------------------------------------------------------------------





b.    Executive understands and agrees that the giving of the aforementioned
consideration is deemed to be no admission of liability on the part of the
Constellation Released Parties.


c.    In the event that Executive should hereafter make any claim or demand or
commence or threaten to commence any action, claim or proceeding against the
Constellation Released Parties for or by reason of any cause, matter or thing
other than a Preserved Right, this document may be raised as a complete bar to
any such claim, demand or action.


2.    By signing this Full and Final Release of Claims, Executive acknowledges
that:


a.    He has been afforded a reasonable and sufficient period of time to review,
and deliberate thereon, and has been specifically urged by Constellation
Released Parties to consult with legal counsel or a representative of his choice
before signing this Full and Final Release of Claims and that he has had a fair
opportunity to do so; and


b.    He has carefully read and understands the terms of this Full and Final
Release of Claims; and


c.    He has signed this Full and Final Release of Claims freely and voluntarily
and without duress or coercion and with full knowledge of its significance and
consequences, and of the rights and claims relinquished, surrendered, released
and discharged hereunder; and


d.    He acknowledges he is not entitled to the consideration described above in
the absence of signing this Full and Final Release of Claims; and


e.    The consideration which he is receiving in exchange for his release of
claims is of value to him; and


f.    The only consideration for signing this Full and Final Release of Claims
are the terms stated herein, and no other promise, agreement or representation
of any kind has been made to him by any person or entity whatsoever to cause him
to sign this Full and Final Release of Claims; and


g.    He was offered a minimum period of at least twenty-one (21) days after his
receipt of this Full and Final Release of Claims to review and consider it and
for deliberation thereon, and, to the extent he has elected to sign it prior to
the expiration of the twenty-one (21) day period, he does so voluntarily on his
own initiative without any inducement or encouragement on the part of the
Constellation Released Parties to do so.


h.    He understands that this Full and Final Release of Claims may be revoked
in writing by him at any time during the period of seven (7) calendar days
following the date of his execution of this Full and Final Release of Claims by
delivering such written revocation to _________, at his office located at
______________, New York _____. If such seven‑day revocation period expires
without his exercising his revocation right, the obligations of this Full and
Final Release of Claims will then become fully effective as more fully set forth
herein.




A-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has hereunto executed this Full and Final Release
of Claims by affixing his hand this ____ day of ____________________, 20__ in
the presence of the witness whose signature is subscribed below.


 
 
 
William F. Hackett







Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public






IN WITNESS WHEREOF, _________________ has hereunto executed this Full and Final
Release of Claims on behalf of Crown Imports LLC, its subsidiaries, affiliates,
by affixing [his/her] hand this ____ day of ____________________, 20__ in the
presence of the witness whose signature is subscribed below.


 
 
 
[Name]
 
[Title]





Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public


A-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, _________________ has hereunto executed this Full and Final
Release of Claims on behalf of Constellation Brands, Inc., its subsidiaries,
affiliates, by affixing [his/her] hand this ____ day of ____________________,
20__ in the presence of the witness whose signature is subscribed below.




 
 
 
[Name]
 
[Title]





Sworn to before me this
_____ day of ____________, 20__.


_____________________________
Notary Public




A-4